Case 18-63495-sms       Doc 35   Filed 05/07/19 Entered 05/07/19 15:54:08              Desc Main
                                 Document     Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: May 7, 2019
                                                    _________________________________

                                                                Sage M. Sigler
                                                         U.S. Bankruptcy Court Judge

 ________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

    IN RE:

    Darlene Patricia Thomas,                     CHAPTER 13
                                                 CASE NO.: 18-63495-sms
             Debtor.


    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    Nationstar Mortgage LLC d/b/a Mr.
    Cooper,
                               Movant,
    v.
    Darlene Patricia Thomas,
             Debtor,                              CONTESTED MATTER
    Mary Ida Townson,
          Trustee.


                              Respondents.

     CONSENT ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY

          This matter comes before the Court on the Motion for Relief from Automatic Stay

   filed by Nationstar Mortgage LLC d/b/a Mr. Cooper, its successors and assigns, on

   February 21, 2019, and having been rescheduled for a hearing on May 14, 2019 regarding
Case 18-63495-sms       Doc 35    Filed 05/07/19 Entered 05/07/19 15:54:08              Desc Main
                                  Document     Page 2 of 5


   real property now or formerly known as 519 SHERWOOD GRN, STONE MOUNTAIN,

   Georgia 30087-5213 (hereinafter referred to as the “Property”). The parties herein

   having reached an agreement,

          The parties herein are in agreement that the post-petition mortgage arrearage

   owed to Movant as of April 2, 2019 is $6,557.84. This figure is comprised of the six (6)

   delinquent payments of $927.05 from 11/01/2018 through 04/01/2019 with $35.46 less

   held in suspense plus $1,031.00 in attorney’s fees and costs, totaling $6,557.84.

   Debtor(s) will be required to make a payment to Movant in certified funds in the amount

   of $2,800.00 on or by April 30, 2019. Debtor(s) will be required to cure the remaining

   arrearage of $3,757.84 by making payments to Movant in the amount of $313.15 for the

   next eleven (11) consecutive months, with a twelfth (12) and final payment of $313.19 to

   be tendered on or before the fifteenth (15th) day of each month beginning May 15, 2019.

   IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

          Debtor(s) shall be required, beginning May 1, 2019 to pay to Movant all future

   monthly mortgage payments when due according to the Deed and Note. These mortgage

   payments as well as the payments necessary to cure the post-petition mortgage arrearage

   shall be governed by strict compliance terms outlined in the paragraph immediately

   following this paragraph and said terms shall remain in effect for a period of 24 months

   beginning May 1, 2019. Upon failure by Debtor(s) to make any of the future monthly

   mortgage payments to Movant when due according to the Deed and Note, the Automatic

   Stay may be modified as to the Property subject to the following conditions and allow

   Movant to proceed to foreclose or otherwise dispose of the Property or take action

   including exercising its state law remedies including, but not limited to, dispossessory
Case 18-63495-sms       Doc 35     Filed 05/07/19 Entered 05/07/19 15:54:08              Desc Main
                                   Document     Page 3 of 5


   proceedings, or to take any action which is necessary in order for Movant to recover upon

   its secured claim to the Property.

          Upon failure by Debtor(s) to tender to Movant the above-stated funds as provided

   herein, and upon notice of default sent by first class mail to Debtor(s) and Debtor(s)’

   attorney at the address indicated on the attached distribution list, and failure by Debtor(s)

   to cure the default within 14 days of such notice, Movant may file an affidavit of default

   with the Court, with service upon Debtor(s) and Debtor(s)’ attorney, and the Court may

   enter an Order modifying the automatic stay, waiving the 14-Day Stay of Bankruptcy

   Rule 4001(a)(3), without further notice or hearing. In the event an Order modifying the

   automatic stay is entered, Trustee is to cease funding any pre-petition arrearage claim.

                                    [END OF DOCUMENT]



   PREPARED BY:

   /s/ Andrea L. Betts
   Andrea L. Betts
   Attorney for Movant
   Georgia Bar #432863
   RAS Crane LLC
   10700 Abbott’s Bridge Rd., Suite 170
   Duluth, GA 30097
   Telephone: 470-321-7112
   Fax: 404-393-1425
   Email: abetts@rascrane.com
Case 18-63495-sms      Doc 35     Filed 05/07/19 Entered 05/07/19 15:54:08   Desc Main
                                  Document     Page 4 of 5


   CONSENTED TO:

   /s/ _Elsa Rodriguez_ with express permission
   Else Rodriguez
   Staff Attorney for E. L. Clark
   Georgia Bar No. _611407_
   Clark & Washington, LLC
   Bldg. 3
   3300 Northeast Expwy.
   Atlanta, GA 30341

   NO OPPOSITION:

   /s/ K. Edward Safir_ with express permission
   K. Edward Safir
   Georgia Bar # _622149__
   Attorney for Chapter 13 Trustee
   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740
                                   DISTRIBUTION LIST


   E. L. Clark
   Clark & Washington, LLC
   Bldg. 3
   3300 Northeast Expwy.
   Atlanta, GA 30341

   Darlene Patricia Thomas
   519 Sherwood Grn
   Stone Mountain, GA 30087

   Mary Ida Townson
   Chapter 13 Trustee
   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740

   Office of U.S. Trustee
   75 Spring St.
   362 Richard B. Russell Bldg.
   Atlanta, GA 30303

   RAS Crane LLC
   10700 Abbott's Bridge Road
Case 18-63495-sms     Doc 35   Filed 05/07/19 Entered 05/07/19 15:54:08   Desc Main
                               Document     Page 5 of 5


   Suite 170
   Duluth, GA 30097
